                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

IN RE:                             §
                                   §
BENJAMIN JOE GIRON, AKA BEN GIRON, §                       CASE NO. 21-30070-HCM-CH11
AKA 5405 MONTOYA DR. GROUP HOME, §
AKA THE LIGHT HOUSE FOSTER CARE    §
HOME, DBA LIGHT HOUSE SENIOR CARE §
HOME, LLC, DBA MELENDRES HOME LLC §
                                   §
          DEBTOR,                  §

            MOTION TO DISMISS CASE AS TO MELENDRES HOME, LLC
              WITH PREJUDICE TO THE REFILING FOR ONE YEAR

TO THE HON. H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, MDJJ REAL ESTATE, LLC, (“Movant”) by and through the undersigned

attorney, and files this Motion to Dismiss Case as to Melendres Home, LLC with Prejudice to the

Refiling for One Year in the above-styled and numbered cause. Movant would respectfully show

the Court as follows:

                                           NOTICE

       THIS PLEADING REQUESTS RELIEF WHICH MAY BE ADVERSE TO
       YOUR INTEREST.

       IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21)
       DAYS FROM THE DATE OF SERVICE, THE RELIEF REQUESTED
       HEREIN MAY BE GRANTED WITHOUT A HEARING BEING HELD.

       A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO
       BE HELD.

       1. On February 2, 2021, Debtor filed for relief under Chapter 11 of Title 11, United

States Code. This case has not previously been converted from another Chapter of Title 11.

       2.   Upon information and belief, Melendres Home, LLC, is a corporation wholly owned

by the Debtor.
       3. This is the Debtor’s third bankruptcy filing within one year and the Debtor’s sixth case

overall.

       4. At the time of filing the Chapter 11 petition, Melendres Home, LLC was indebted to

Movant pursuant to a Promissory Note executed on May 18, 2018, in the original amount of ONE

HUNDRED EIGHTY-EIGHT THOUSAND AND NO/100THS DOLLARS ($188,000.00) with

interest thereon at the rate of 10% per annum.

       5. The obligation of Melendres Home, LLC to pay the indebtedness is secured by a Deed

of Trust dated May 18, 2018, on real property with all improvements known as:

       LOTS 4 AND 5, LA LOMITA SUBDIVISION, LOCATED IN THE CITY OF
       LAS CRUCES, COUNTY OF DONA ANA, STATE OF NEW MEXICO, AS
       SHOWN ON PLAT THEREOF RECORDED ON MARCH 16, 1951 AS PLAT
       NO. 388, RECORDS OF DONA ANA.

       6.   At the time of the instant filing, Melendres Home, LLC was ten (10) months in arrears.

Prior to the filing of the first case in August, Movant had filed its judicial foreclosure proceeding

in New Mexico. The Debtor then filed for relief under Chapter 13 of the Bankruptcy Code on

August 29, 2020, case no. 20-30966. The Debtor filed an emergency petition and then did not

prepare Schedules or Statement of Financial Affairs. The Debtor subsequently requested dismissal

of the case on September 27, 2020 and an order dismissing the case was entered September 28,

2020. No payments were made during the pendency of this case either to the Trustee or to Movant.

Movant then proceeded with its foreclosure action.

       7. The Debtor then filed another Chapter 13 on November 2, 2020, case no. 20-31151,

again without Schedules and Statement of Financial Affairs. The requisite documents were

subsequently filed on November 17, 2020. Movant filed a Motion to Determine Lack of Automatic

Stay on November 20, 2020 averring that Melendres Home, LLC was not eligible to be a Debtor

under Chapter 13 of the Bankruptcy Code. An Agreed Order was entered December 8, 2020 lifting
the automatic stay. Movant again proceeded with its foreclosure action. The Chapter 13 case was

dismissed on January 8, 2021 for failure to make plan payments.

       8. The Debtor subsequently filed the instant Chapter 11 case on February 2, 2021.

       9. In each of the Debtor’s cases, including this Chapter 11, the Debtor has attempted to

include LLCs as Joint Debtors. Movant would assert that the LLCs are not eligible to be joint

debtors pursuant to 11 U.S.C. §302. Section 302 defines a joint case as a single petition filed by

a debtor that may be a debtor under such chapter and said individual’s spouse. While Mr. Giron

may be a debtor under Subchapter V, Melendres Home, LLC is not his “spouse”, and, therefore,

cannot be a joint debtor with Mr. Giron.

       10. Based on the foregoing, Movant would request that the court dismiss Melendres Home,

LLC, from the instant Chapter 11. Further, Movant would also request that based on the Debtor’s

history of repeated filings, the dismissal should be with prejudice to the refiling of any bankruptcy

for Melendres Home, LLC for a period of one year.

       11. A copy of the proposed order is attached hereto.

       WHEREFORE, PREMISES CONSIDERED, MDJJ REAL ESTATE, LLC, Movant,

prays that this Court enter an order dismissing Melendres Home, LLC from the instant case with

prejudice to the refiling of a case under any Chapter for Melendres Home, LLC for a period of

one year, and that Movant be granted such other and further relief as is just.

       DATED this 8th day of February, 2021.

                                      RESPECTFULLY SUBMITTED,

                                      THE LAW OFFICES OF CHERYL S. DAVIS, PC
                                      Attorneys for Movant
                                      11601 Pellicano Dr., Bldg. B-18
                                      El Paso, Texas 79936
                                      (915) 565-9000
                                      (915) 565-9191 (fax)
                                       By: /s/ Cheryl S. Davis__________________
                                         CHERYL S. DAVIS
                                         SBN: 24002456


                                 CERTIFICATE OF SERVICE

         I hereby certify that true and correct copy of the foregoing was mailed or sent via ecf to
all parties on the attached matrix on the 8th day of February, 2021.


                                       /s/ Cheryl S. Davis________________________________
                                       CHERYL S. DAVIS
